                Case 19-11743-JTD              Doc 733-1        Filed 07/28/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

PANCAKES & PIES, LLC,1                                      Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.               Objection Deadline: August 11, 2020 at 4:00 p.m. ET
                                                            Hearing Date: August 27, 2020 at 2:00 p.m. ET

             NOTICE OF LIQUIDATING TRUSTEE’S MOTION TO APPROVE
         STIPULATION BETWEEN THE LIQUIDATING TRUSTEE AND EUGENE J.
          DALUGA AND MARGARET DALUGA REGARDING RELIEF FROM THE
                    AUTOMATIC STAY AND PLAN INJUNCTION

                  PLEASE TAKE NOTICE that on July 28, 2020, Alfred T. Giuliano, as

liquidating trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”),

filed the Liquidating Trustee’s Motion to Approve Stipulation Between the Liquidating Trustee

and Eugene J. Daluga and Margaret Daluga Regarding Relief From the Automatic Stay and

Plan Injunction (the “Motion”) with the United States Bankruptcy Court for the District of

Delaware located at 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801 (the

“Bankruptcy Court”). A copy of the Motion is attached hereto.

                  PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to

the Motion shall conform with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure

and the Local Bankruptcy Rules, and shall be filed with the Court and be served upon the

undersigned so as to be received no later than August 11, 2020 at 4:00 p.m. (prevailing

Eastern Time).

                  PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN



1
    The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
    Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
    MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
               Case 19-11743-JTD   Doc 733-1   Filed 07/28/20    Page 2 of 2




ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON AUGUST 27, 2020 AT 2:00

P.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE JOHN T. DORSEY,

UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED STATES BANKRUPTCY

COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, FIFTH FLOOR,

COURTROOM NO. 5, WILMINGTON, DELAWARE 19801.



Dated: July 28, 2020                    PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Peter J. Keane
                                        Bradford J. Sandler (DE Bar No. 4142)
                                        Shirley S. Cho (admitted pro hac vice)
                                        Colin R. Robinson (DE Bar No. 5524)
                                        Peter J. Keane (DE Bar No. 5503)
                                        919 N. Market Street, 17th Floor
                                        Wilmington, DE 19801
                                        Telephone: (302) 652-4100
                                        Facsimile: (302) 652-4400
                                        Email: bsandler@pszjlaw.com
                                                scho@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com


                                        Counsel for the Liquidating Trustee




DOCS_DE:229959.1 65988/003                 2
